UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-4633



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

             versus


JAMES PATILLO,

                                                Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-03-89)


Submitted:    February 27, 2004              Decided:   March 24, 2004


Before WIDENER, WILKINSON, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Robert J. Wagner,
Assistant Federal Public Defender, Richmond, Virginia, for
Appellant.   Paul J. McNulty, United States Attorney, Michael J.
Elston, S. David Schiller, Assistant United States Attorneys,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
PER CURIAM:

           James Patillo appeals his sixty-month sentence pursuant

to a guilty plea on one count of escape, in violation of 18 U.S.C.

§ 751(a) (2000).     On appeal, he maintains that: (1) the district

court   erred   in   applying   a   two-level   enhancement   under   U.S.

Sentencing Guidelines Manual § 3C1.1 (2000) for obstruction of

justice; and (2) the court’s application of USSG § 3C1.2, reckless

endangerment during flight, and USSG § 2P1.1(b)(1), threat or use of

force against a person during escape, constituted impermissible

double counting.     Finding no reversible error, we affirm.

           The district court’s factual findings are reviewed for

clear error, and its application of the sentencing guidelines is

reviewed de novo.     United States v. Daughtrey, 874 F.2d 213, 217

(4th Cir. 1989).     The district court determines issues related to

sentencing by a preponderance of the evidence.         United States v.

Engleman, 916 F.2d 182, 184 (4th Cir. 1990).

           We have reviewed the briefs and materials submitted in the

joint appendix in light of Patillo’s arguments and find no error in

Patillo’s sentencing.     We therefore affirm his sentence based upon

the reasoning stated by the district court at Patillo’s sentencing

hearing. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                 AFFIRMED

                                    - 2 -